56 N.Y.2d 604 (1982)
Bruce J. Page, Sr., Respondent,
v.
State of New York, Appellant. (Claim No. 59817.)
Court of Appeals of the State of New York.
Decided April 1, 1982.
Robert Abrams, Attorney-General (Michael S. Buskus of counsel), for appellant.
Michael A. Jacobs for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), judgment appealed from and order of the Appellate Division brought up for review affirmed, without costs, for reasons stated in the opinions by former Justice J. CLARENCE HERLIHY and Presiding Justice A. FRANKLIN MAHONEY at the Appellate Division (73 AD2d 479).